Citation Nr: 1341591	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  12-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1961 to August 1962.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  At his request the Veteran was scheduled for a Travel Board hearing in October 2013.  He cancelled the request and did not request rescheduling.  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Certain diseases (including prostate cancer) associated with exposure to herbicide agents may be presumed to have been incurred in service in a Veteran who served in Vietnam during the Vietnam Era even if there is no evidence of the disease in service.  See 38 U.S.C.A. § 1116(a)(1) (West 2002 & Supp. 2013).  The Department of Defense has identified other areas where Agent Orange/the implicated herbicides have been used.  VA has extended consideration of the § 1116 presumptions to those Veterans who served in such areas where the herbicides were used.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include prostate cancer.

The Veteran contends he was exposed to Agent Orange and other chemicals while he was stationed at Ft. Polk, Louisiana and developed prostate cancer as a result.  The record shows he had prostate cancer diagnosed in April 2010.  VA has developed specific procedures to determine whether a veteran was exposed to herbicides serving in an area other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's updated Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(l) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service for a review of the Department of Defense's (DoD's) inventory of herbicide operations to determine whether herbicides were used or tested at the location as alleged.  If the exposure is not verified, a request for verification should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).

It does not appear that the development in this case resulted in any clear determination on the critical question regarding the Veteran's potential exposure to herbicides in Ft. Polk (and the development does not appear to have fulfilled the requirements of the VA's updated Adjudication Procedure Manual).  Namely, VA has not provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, or requested them to search the DoD inventory of herbicide operations to determine whether herbicides were used or tested as alleged, nor was there a request that JSRRC research the Veteran's possible Agent Orange exposure at Ft. Polk.  A remand for such development is therefore necessary.  

Furthermore, the record reflects that the Veteran receives ongoing VA treatment.  The most recent VA treatment records associated with the record are dated in April 2012.  Records of VA treatment for prostate cancer since are constructively of record, may contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The Veteran's description of his service, and exposure to herbicides and all associated documents, should be forwarded to the Compensation and Pension Service, for review of the Department of Defense's (DOD) inventory of herbicide operations to determine if herbicides were used where the Veteran served, as alleged.

2.   If the DOD review does not confirm the Veteran's exposure to herbicides, all associated documents should be sent to the U.S. Army and Joint Service Records Research Center (JSRRC) or other appropriate organization for verification.  If they are unable to provide such information, they should be asked to identify the Agency or Department that can provide such information and the RO should follow-up accordingly.

3.  The RO should secure for the record copies of records of all evaluations or treatment the Veteran has received for prostate cancer at the Augusta VA Medical Center since April 2012.  

4.  Thereafter, the RO should review the record, arrange for any further development indicated, and readjudicate the claim.  If it remains denied, the RO should issue an appropriate a supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

